Case 6:19-cv-01154-RBD-EJK Document 44 Filed 08/21/20 Page 1 of 2 PageID 194




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

MIGUEL A. PEREZ; and OMAYRA
MONTES,

       Plaintiffs,

v.                                                       Case No. 6:19-cv-1154-Orl-37EJK

U.S. LEADER RESTAURANTS, INC.;
and TONY CAPLEY,

      Defendants.
_____________________________________

                                          ORDER

       Plaintiffs sued their former employers for failure to pay minimum wage and

overtime in violation of the Fair Labor Standards Act (“FLSA”). (See Doc. 1.) The parties

moved for approval of their FLSA settlement agreement under Lynn’s Food Stores, Inc. v.

United States ex rel. United States Department of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982).

(Doc. 40 (“Motion”); Doc. 40-1 (“Agreement”).) On referral, U.S. Magistrate Judge Embry

J. Kidd recommends granting the Motion, finding the settlement sums in the Agreement

are fair and reasonable. (Doc. 41 (“R&R”).)

       The parties don’t object to the R&R. (Doc. 42, 43.) As such, the Court has examined

the R&R only for clear error. See Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ,

2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see also Macort v. Prem, Inc.,

208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the R&R is due to be

adopted in its entirety.


                                             -1-
Case 6:19-cv-01154-RBD-EJK Document 44 Filed 08/21/20 Page 2 of 2 PageID 195




      Accordingly, it is ORDERED AND ADJUDGED:

      1.    U.S. Magistrate Judge Embry J. Kidd’s Report and Recommendation

            (Doc. 41) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.    The parties’ Joint Motion and Stipulation for Approval of Settlement and

            for Dismissal with Prejudice (Doc. 40) is GRANTED.

      3.    The Agreement (Doc. 40-1) is APPROVED.

      4.    This action is DISMISSED WITH PREJUDICE.

      5.    The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on August 21, 2020.




Copies to:
Counsel of Record




                                        -2-
